Citation Nr: 1527655	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-16 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for headaches, to include as a symptom of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993, including in Operations Desert Shield and Desert Storm.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in April 2015.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for headaches, to include as a symptom of an undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's subjective complaints of tinnitus are etiologically related to his active military service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met. 
38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). In this case, the Board is granting in full the benefits sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

The Veteran contends that his bilateral tinnitus began after loud noise exposure during combat in Operations Desert Shield and Desert Storm and has continued in the same way since then. The examiner at the Veteran's July 14, 2010 VA medical examination diagnosed tinnitus and indicated that the tinnitus was likely due to military noise exposure. The examiner at the Veteran's July 22, 2010 VA medical examination diagnosed tinnitus but opined that it was less likely than not that the Veteran's tinnitus was caused by military service. Given the two conflicting medical opinions, the evidence is in relative equipoise. The benefit-of-the-doubt rule applies and entitlement to service connection for tinnitus is granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that additional development is required before the issue of entitlement to service connection for headaches, to include as a symptom of an undiagnosed illness may be adjudicated. 38 C.F.R. § 19.9 (2014). 

The Veteran has pointed to a number of symptoms, such as headaches, as proof that he has an undiagnosed illness related to service in the Persian Gulf. Compensation may be paid to a Persian Gulf veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more before December 31, 2016, following such service. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014). Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from: (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1).

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastroesophageal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 
38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014). The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. 38 C.F.R. § 3.317(a)(1)(i).

A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for six months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period. 38 C.F.R. § 3.317(a)(3).

During his December 2009 Persian Gulf Protocol Exam, the Veteran reported chemical exposure during his Gulf War service. At that time, the Veteran also reported getting headaches occasionally, but not to the extent of migraines. The Veteran's January 2014 Gulf War General Medical Examination did not address his headache complaints.

During his April 2015 hearing, the Veteran reported migraines as often as a couple of times a week and then sometimes going months without headaches. He stated that when he has bad headaches, he turns off the lights.

The Veteran reports that he was exposed to mustard gas, or Lewisite, during his Gulf War service. June 2011 Veteran Statement.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any headaches. All indicated tests and studies should be performed. The claims folder should be made available to the VA examiner.

After an interview with the Veteran, an examination, a review of the claims file, the VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent or greater) that any diagnosed headaches shown on examination had its clinical onset in service or is otherwise related to service. 

If the Veteran's headache symptoms cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness.

A complete rationale should be provided for all opinions expressed. If the VA examiner finds that he or she must resort to speculation to render the requested opinion, he or she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2. The RO should then re-adjudicate the issue on appeal. If the benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


